Citation Nr: 1723290	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-21 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent from November 1, 2009, for chronic degenerative disc disease (DDD) at C5.

2.  Entitlement to a disability rating in excess of 10 percent for folliculitis, back of neck and scalp.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and B. R. 



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty naval service from May 1985 to July 1994. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from July 2008 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board issued a decision in this matter in May 2015, in which it restored the Veteran's rating for his cervical spine condition to 20 percent for the appeal period prior to November 1, 2009, but denied entitlement to a rating in excess of 20 percent for either portion of the appeal period.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2016 Joint Motion for Remand (JMR) and accompanying Court Order, the appeal was remanded for compliance with the terms of the JMR.  The Board notes that aside from the issue identified above, the JMR left all other parts of the May 2015 Board decision undisturbed.  This appeal was subsequently remanded in December 2016.

The Veteran testified before the undersigned Veterans Law Judge during a February 2015 videoconference hearing.  A transcript is has been associated with the claims file.  

In the May 2015 Board decision, the issues of entitlement to service connection for diabetes mellitus, type II, and entitlement to a rating in excess of 10 percent for folliculitis of the back of the neck and scalp were remanded to the agency of original jurisdiction (AOJ) for additional development.  Service connection for diabetes mellitus was subsequently granted in a November 2016 rating decision; the Veteran has not appealed either the effective date of the award or the rating assigned in that rating decision.  

Additionally, the RO continued the denial of entitlement to an increased rating for folliculitis of the back of the neck and scalp.  See November 2016 Supplemental Statement of the Case (SSOC).  Recently, the United States Court of Appeals for Veterans Claims (the Court) issued a decision in the case of Johnson v. McDonald, 27 Vet. App. 497 (2016).  This decision reversed and remanded a Board decision that had denied entitlement to an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As the Veteran's service-connected skin condition is currently rated under Diagnostic Codes 7813 and 7806, and there is some evidence in the record of corticosteroid use, the Veteran's skin claim is subject to the stay and will be the subject of a subsequent Board decision once the Federal Circuit further adjudicates the Johnson case.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially the Board notes that although additional development has been completed since the Board's December 2016 remand decision, a SSOC was not issued.  When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, as the Board's December 2016 remand decision directed the AOJ to readjudicate this appeal after the additional claim development was completed, remand of this appeal is required for issuance of an SSOC.

Additionally, the Board notes that review of the March 2017 VA examination report revealed radiculopathy manifested by mild intermittent pain in the left upper extremity; mild paresthesias and/or dysesthesias in the left upper extremity; and mild numbness in the left upper extremity.  No other signs or symptoms were reported.  The examiner indicated that there was involvement of the C5/C6 nerve roots (upper radicular group), bilaterally.  In this regard, although sensory and other testing did not reveal any right upper extremity radicular symptoms, the VA examiner nonetheless diagnosed the Veteran with bilateral upper extremity radiculopathy.  

Additionally, as this claim is already being remanded, any outstanding VA treatment records should also be collected.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Return the Veteran's claims file to the March 2017 cervical spine examiner.  If that examiner is not available, please provide the claims file to a similarly qualified clinician.  After a review of the claims file, the examiner is asked: (1) to clarify whether the Veteran has bilateral upper extremity radiculopathy or only left side upper extremity radiculopathy; and (2) to state whether range-of-motion testing as recorded on the March 2017 VA examination was conducted during weight-bearing or non-weight bearing, and to comment on the possibility and necessity of providing both weight-bearing and non-weight bearing range of motion testing.  If for example, non-weight bearing or weight bearing range of motion testing is not possible to complete, due to, for example, safety, impracticality, or because it would be duplicative or unnecessary, the examiner should state so, and provide an explanation for this conclusion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  In readjudicating the issue on appeal, the AOJ should consider whether a separate rating is in order for headaches or any other associated objective neurological abnormality of the cervical spine such as radiculopathy of the upper extremities.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




